STEVENS, Judge.
Walter W. Morris sustained an industrially related back injury on 9 March 1970. After a period of treatment he attempted to return to his employment and was physically unable to do so. Thereafter he submitted to back surgery.
He was determined to have sustained a 5% permanent physical functional disability. Considering his age, his lack of education, and the other factors required by A.R. S. § 23-1044, subsecs, (c), (d) his loss of earning capacity was determined to be 62.21%.
The carrier petitioned for a hearing. The hearing officer determined that the employee’s loss of earning capacity was 100%. The Commission affirmed the hearing officer and the matter was brought to this Court for review.
A detailed recitation of the facts and of tile supporting case law will not add to the precedent value of this opinion. The entire record has been read. The decision and award of the hearing officer was prepared with care and in detail. The areas urged most strenuously before this Court by the petitioners were considered by the hearing officer and decided adversely to the petitioners. There is evidence to support each of the hearing officer’s findings and the findings support the award.
.The award is affirmed.
DONOFRIO, P. J., and OGG, J., concur.